11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


In the interest of J.D.R.,                   * From the 42nd District Court
a child,                                       of Coleman County,
                                               Trial Court No. 5909.

No. 11-15-00160-CV                           * December 10, 2015

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of prosecution.              Therefore, in
accordance with this court’s opinion, the appeal is dismissed.